Montgomery, J.
I concur in the main in what is said in the opinion of Mr. Justice Grant, but I am not able to agree with the proposition that the statement of Poquette, referred to in the sixth subdivision, was admissible as a part of the res gestae. In other respects I think the rights of the respondent were fully protected, and *580that the charge is not open to the criticism contained in the opinion of the Chief Justice.
McGrath, C. J.
I am unable to concur with my brethren in the affirmance of the judgment in the present case. It clearly appears that, on the same day and within a few hours of the shooting, deceased had been drinking freely; that he was angry and quarrelsome; that he had procured a revolver and cartridges, had exhibited them to several persons, and threatened to shoot the respondent if he ever ran in his path. The testimony on behalf of respondent tended to show that he had procured the gun for an innocent purpose; that he was sober; had made no threats; that he came into the saloon in his usual spirits, and had exhibited no anger or vicious determination up to the very moment of the shooting; that, before the fatal shot was fired, deceased had drawn his revolver, and had fired one shot at the respondent. Under such circumstances, the instruction referred to in paragraph numbered 5 of the opinion of Mr. Justice Grant was, in my opinion, erroneous. If respondent fired because deceased had first fired upon him, or because deceased had drawn his revolver and had directed it at respondent, the defense would be absolute, although respondent shot to kill. A purpose formed under such conditions does not make the killing felonious. The evidence of the change in respondent’s countenance was that of one Adette, who says:
“The hard expression that I spoke of this morning, on William’s face, did not come until just before he shot. I don’t know whether it was after the revolver was discharged. Albert shot first. He shot at William. It struck William; shot his finger. I testified upon the former trial that the hard expression on William’s face was just at the moment he shot Albert. Albert shot, and he (William) shot right after. I testified upon the former trial that when he pulled the trigger was when his face showed hard.”
The witness did not tell a different story upon the last *581trial respecting the change of countenance. Surely, a change of countenance under such circumstances, however cogent evidence of a purpose then formed, would not make the killing murder in the second degree.
The court further instructed the jury as follows:
“Or, if you should find the fact to be beyond a reasonable doubt that in the first intention William Palmer procured this gun for an entirely innocent purpose, and that he loaned it with it an innocent purpose, and intended to go hunting an eagle, as testified to by him, but that any time after procuring the gun, or at any time after entering the saloon, he formed a settled, deliberate purpose and intention, with malice aforethought, to take his brother’s life, by shooting him with that gun, that would constitute the crime of murder; for if, at the time the shooting occurred, there was present in the mind of William Palmer this malicious purpose and intent to take Albert Palmer’s life, then, no matter how quickly it was formed, or how immediately before the shooting it was formed, if it existed in the mind of William Palmer when he fired that shot, and if it was the actuating, moving cause that impelled him to fire that shot, and if you believe from the evidence beyond a reasonable doubt, giving the respondent at all times the benefit of this presumption of innocence which I have defined, but, notwithstanding that, you found him so guilty, it would be your duty to find him guilty of murder in the second degree. In other words, the state of facts I have defined would constitute the crime of murder, and you would be justified in bringing a verdict of murder in the second degree.”
As abstract propositions, these instructions were undoubtedly correct, but it was error to apply them to the circumstances of the "present case. The language “even though but a moment before he fired the fatal shot,” or “if at the time the shooting occurred, * * * no matter how quickly it was formed, or how immediately before the shooting it was formed, if it existed in the mind of William Palmer when he fired that shot,” was especially directed to the moment that the shot was fired, — to a time when, according to the testimony of a *582number of witnesses, respondent was looking into tlie muzzle of a revolver in the hands of the decedent, from which the first shot had been fired. The language applies to that very moment. It has no office unless applicable thereto. It is not a mere lapsus lingua, but is repeated, and is pointed in its character. It is conceded here that deceased had procured and exhibited a revolver and cartridges, avowing a purpose to shoot respondent; that he persisted in this avowal, although remonstrated with; that these threats had been communicated to respondent; that, when Albert Palmer fell, the revolver, with an empty, smoking chamber, dropped from his hand, and there was abundant testimony tending to show that he fired the first shot. Under these circumstances, the jury should have been instructed that, if respondent formed such purpose at any time before he was confronted with the revolver, he was guilty of murder in the second degree; otherwise he was not. The circumstances required that limitation, but the language used and emphasized referred to a time subsequent.
It is true that, in another part of the charge, the jury were instructed that—
“If, putting both of those aside, there was no- intention in the heart of William Palmer when he entered there to kill his brother, if he was going upon this hunt, and had no thought of malice or ill will towards his brother, and no intent to do him harm, but entered the saloon for the purpose that he said he did, and passed to the opening in the screen door, and when he was in front of the door, and but a short distance from the door, if he suddenly saw a hand extended with a revolver pointing towards him, and if at the time he was impelled by fear, and apprehended at the time, as appeared to him, that he was in danger of losing his own life, or in danger of great bodily harm, and if he raised his gun under those circumstances, and discharged it, and his brother’s death was caused thereby, that would be excusable homicide.’
But this is not a question as to the application of different portions of a charge to different aspects of the case, *583or a failure to cover a particular view of the case made by the proofs. There was no aspect of the case to which the instruction first referred to was properly applicable. The last instruction alluded to refers to the intention with which respondent entered the saloon, and then to a state of mind produced by the circumstances, — if impelled by fear and apprehension, — but does not refer to an intent to take life then formed; while the former charge covers tliat very moment of time, and expressly instructs the jury that an intent to kill formed at that moment constitutes the crime of murder in the second degree.
I think, also, that the questions put to the witness Ruby should not have been allowed. The witness did noi admit that he married his wife from a house of prostitution, but refused to answer the question, and was compelled to by the court. The prosecuting attorney not only persisted in asking the questions, but commented upon the fact to the jury. I cannot subscribe to a rule which permits counsel, upon the ground that it goes to the credibility of the witness, to open up the question as to the character of his wife as to chastity before her marriage with the witness. Aside from all other considerations, a proper respect for the rights of the wife and the marital relation ought to exclude that class of tesimony.
The request referred to in paragraph 3 of the majority opinion should have been given. In the instruction given, no allusion is made to the subject-matter of, the request.
In my view, the respondent should be granted a hew trial.